DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 11/20/2020 has been considered as to the merits.

Claim Objections
Claims 1, 3, 5-14 and 16-19 are objected to because of the following informalities:  It appears as if the second instance of the word “the” on line 15 of claim 1 is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 5-14 and 16-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant appears to positively claim human .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As set forth above, the claims attempt to define the sitting furniture by how it positions a human body located thereon.  The position of the body is not merely dependent upon the structure of the furniture but also the shape and size of the occupant.  For example, the lower legs of the seated user are oriented so that the tibia of the seat user is inclined between o and 10 degrees upwards from the knee.  This limitation depends on the shape and size of the user, in addition to the position of the lower leg support and the seat.  The metes and bounds of the claim can not be determine definitively when the claim limitations are based upon a human occupant’s size and shape which is infinitely variable.  Clarification throughout the claim language is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-8, 10,  13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serber (4,650,249) in view of Palmer et al. (4,746,167).  With respect to claim 1, Serber discloses a sitting furniture comprising a seat (21), a lower leg support (12) and a chest support (30) wherein: the seat is arranged to support the posterior thigh and/or buttocks of a seated user such that the femur bone of the seat user’s in downwards inclined in the anterior direction at an angle of at least 40 degrees downwards in relation to the horizontal, wherein the lower leg support (12) is arranged to support the anterior side of the lower legs of the seated user and wherein the chest support (30) is arranged to support the chest of the user in a forward leaning position, wherein the sitting furniture does not include a head support and in said forward leaning position, wherein the third lumbar vertebrae body of the seated user is arranged in a support plane, which support plane is perpendicular to the sagittal plane of the user and inclined at least 65 degrees in relation to the horizontal, and in which support plane the respective pivot point of the seated user’s hip joints and the respective pivot point of the seated user’s shoulder joints are also arranged when the posture of the seated user is symmetric about the seated user’s sagittal plane.  The chest support comprises a concave shape arranged to be complementary to a corresponding convex shape of the seated user’s chest.  The concave shape comprises a concave curvature in a vertical cross-sectional plane.  The seat comprises an inclined seating surface.  The majority of the seated user’s weight is supported in the seat.  The lower leg support (12) includes a support frame (14), wherein the support frame is arranged at a point which is vertically arranged below a point at which the seat supports the seated user.  The seat, lower leg support and chest support are fixedly arranged in relation to each other when the locks and latches at pivot points (94, 95, 13, 34) are secured.  The inclination of the femur bone is achieved by a relative geometric arrangement between the seat, lower leg support and chest .
Palmer teaches an adjustable lower leg support wherein the leg support is adjusted to three different angles (see Figure 5) at three different pin heights (62), (63) and (64).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to add an additional pin (62) to the column of pins (13) disclosed by Serber, wherein pin (62) would support the lower leg support at essentially a horizontal position, thereby resulting in a 0 degree to 10 degree upward inclined angle of the tibia from the knee of the user.  This angle allows more of a user’s weight to be placed in the legs of the user, thereby removing strain from the hips and buttocks and improving user comfort during sitting for long periods of time.
With respect to claims 3, 7, 8 and 13, Serber, as modified, fails to disclose the specifically claimed dimensions of at least 70 to 85 degree incline of the support plane, a radius of curvature between 2-3 meters, a chest support width of at least 20 cm.  These dimensions appear to have to criticality, wherein a relatively steeply inclined angle for the support plane, a relatively shallow radius of curvature and a chest support width that supports the majority of a chest width of a particular population would have worked equally as well.  The Examiner contends that these ranges constitute matters of design choice that can be arrived at with routine experimentation.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serber (4,650,249) in view of Palmer et al. (4,746,167) as applied to claims 1 and 5 above, and further in view of Brown (4,943,117).  Serber, as modified, fails to disclose a chest rest with a narrow lower part and an upper part twice as wide as the narrow lower part and plural armrest.  It would have been obvious to modify the shape of the Serber chest rest as taught by Brown since such a shape provide support and move clearance for movement of an occupant’s arms.  Furthermore, it would have been obvious to replace the single armrest disclosed in an embodiment of Serber with two armrests as taught by Brown, since such armrests allowed for arms to be comfortably rested at a natural angle.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serber (4,650,249) in view of Palmer et al. (4,746,167) as applied to claim 10 above, and further in view of Leguen et al. (7,287,815).  As disclosed above, Serber reveals all claimed elements with the exception of a seat with a rigid support layer and a non-rigid layer of granulate or gel material.  Leguen teaches a seat made with a rigid under layer and a gel material thereon.  Such a layered configuration is known to provide both support and comfort to a seat occupant and it would have been obvious to one of ordinary skill in the art to use two layers in a variety of thickness to provide an adequate amount of support and cushion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lazar (US 2008/027268); McCloskey (7,320,502); Ghilzai (US 2007/0052275) and McCloskey (6,298,508).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636